Citation Nr: 1820617	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-33 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for status post arthroscopy of the left knee, with slight genu recurvatum, currently rated at 10 percent disabling.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1990 to July 1991, with additional periods of service in the Army National Guard prior to and following his period of active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  


FINDINGS OF FACTS

1.  The Veteran's left knee disability has been manifested by slight genu recurvatum. 

2.  The Veteran's forward flexion of his left knee has not been shown to be functionally limited to 45 degrees or less, impaired extension has not been shown, instability has not been shown on clinical testing.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 4.71a, Diagnostic Codes 5256-5263 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, and VA treatment records and private treatment records have been obtained.  

The Veteran was also provided with several VA examinations in connection to his claim.  In the March 2018 Appellate Brief, the Veteran, through his representative, asserts that the July 2017 VA examination was inadequate because the examination was not conducted by a specialist, specifically, an orthopedist.  The Federal Circuit has held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  The Federal Circuit explained that setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications. Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  

The VA examination contained references to evidence in the record and the Veteran's lay statements.  It also contained medical opinions, complete with reasons and bases.  The Board finds that the July 2017 VA examination is adequate and notes that the Veteran did not submit evidence from any other private physicians apart from that which was already obtained by VA.  

The Veteran's challenge regarding a lack of VA examiner qualifications is without specific details for the Board to further address.  In fact, the Veteran acknowledges that the July 2017 VA examiner is a licensed physician's assistant, according to the Louisiana State Board of Medical Examiners.  The Board finds that VA satisfied its overall duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examination was performed by a physician's assistant.  The Board may assume a VA medical examiner is competent.  VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  Thus, the Board finds that the VA examination is adequate.  

The Board also acknowledges the Veteran's June 2015 statement, in which he filed for a temporary 100 percent disability rating as a result of his arthroscopy in June 2015.  In that statement, the Veteran indicated that the procedure was conducted by a private clinic, referred by VA.  However, the record shows that pursuant to that claim, VA sent the Veteran medical authorization forms in September 2015, to which the Veteran signed.  However, when the records were retrieved from North Oaks Health Systems, the documents did not reflect the June 2015 arthroscopy.  Supplemental Statement of Case sent to the Veteran in March 2016 indicated that the private records did not document the procedure.  Upon remand, the Veteran was given another opportunity to identify the health care providers that conducted the June 2015 arthroscopy, and for him to sign another medical authorization form.  VA has received no response.  He was notified again of the missing records in an August 2017 Supplemental Statement of Case.  

VA has obtained all identified and available treatment records for the Veteran, except those in which detail the Veteran's arthroscopic procedure and rehabilitation.  As of date, the Board as not received the pertinent information requested.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

The Veteran contends that he is entitled to a higher rating than 10 percent for his left knee disability with slight genu recurvatum.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  

Knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis. Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Here, however, the Veteran already receives a compensable rating for his left knee based on genu recurvatum/limitation of extension.  As such, a separate compensable rating cannot be assigned for arthritis.

By way of history, the Veteran was granted service connection for a left knee disability post arthroscopy by an April 1998 rating decision.  In June 2009, he filed for an increased rating for his knee.  

He was afforded a VA examination in September 2009, at which he reported that his knee was giving way and that both pain and stiffness were present.  There was no evidence of deformity, inflammation, or instability.  There was no indication of meniscus, patellar, or tendon abnormalities.  The Veteran reported no clicking or snapping.  On range of motion testing, the Veteran demonstrated flexion in the left knee to 140 degrees and full extension to 0 degrees.  There was no objective evidence of pain with active motion.  His gait was normal and there was no evidence of abnormal weight bearing.  X-rays showed very mild degenerative joint disease of the left knee.  

In support of his claim, he submitted a letter in May 2010, testifying to pain, swelling, bruising, with grinding, clicking, and snapping.  He stated that his left knee has also been 'giving out,' causing him to fall on many occasions.  

VA treatment records affirm the Veteran's reports of knee pain.  In May 2010
the Veteran visited a VA medical center in New Orleans with complaints of bilateral knee pain.  A physical examination showed that there was crepitus in the left knee, but no effusion was found.  There was reported pain with passive motion in both the left and right knee.  In June 2010, the physician reported that the Veteran suffered from cartilage thinning of the lateral knees and a Baker's cyst in the left knee.  

In his December 2013 VA Form 9, the Veteran stated that he had been experiencing limited range of motion in his left knee and that he has been seeking private treatment.  Records from North Oak Health System show that the Veteran reported bilateral knee pain for the past year in May 2013.  The Veteran indicated that he felt relief, lasting two weeks after receiving an injection.  Physical examination noted a forward flexion of 100 degrees, with extension at 5 degrees.  The physician also noted the presence of effusion and moderate swelling.  A July 2012 MRI revealed mild osteoarthritis of both knees.  There was no evidence of a fracture or joint effusion.  

A May 2015 VA treatment record from the New Orleans medical center show that the Veteran returned for a follow up on his left knee after reporting no improvement to pain.  Physical examination shows that he had painful range of motion, but no significant swelling.  The physician noted mild myxoid degeneration of the menisci of the left knee, patellofemoral and tibiofemoral chondromalacia, and popliteal cyst with small joint effusion.  The Veteran was then referred to outside orthopedist for a knee arthroscopy.  Treatment records show that the Veteran's physician requested approval for a left knee arthroscopy and that the surgery was slated for June 4, 2015.  

Pursuant to a January 2014 Board remand, the Veteran was afforded another VA examination in August 2015.  The VA examiner diagnosed the Veteran with a left knee joint osteoarthritis and a left knee patellofemoral pain syndrome.  The Veteran continued to complain of pain, swelling, weakness, and limited motion.  He also reported flare ups that occur on a daily basis.  However, the examiner could not conclude without speculation whether pain, weakness, fatigability or incoordination significant limit functional ability with flare ups.  The Veteran demonstrated abnormal range of motion in his left knee, with flexion measured at 115 degrees and extension at 0 degrees.  The examiner found objective evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint.  There was also evidence of crepitus.  A muscle strength test show reduced strength in both forward flexion and extension.  There was no evidence of ankylosis, recurrent subluxation, or instability.  However, there was suggestion of recurrent effusion.  The Veteran reported functional impact as the disability has decreased his ability to stand and walk.  Unlike the May 2015 treatment record, this examiner indicated that the Veteran did not have a meniscal condition.  In comparing the Veteran's MRI to the one taken in June 2010, the examiner noted that while both the medial and lateral meniscus was intact, there was mild intrasubstance degeneration.  He also noted moderate partial-thickness cartilage loss with surface irregularity in both the patellofemoral and medial compartment.  

When the matter returned to the Board in May 2017, the Board found the August 2015 examination inadequate as it was internally inconsistent and did not include all findings necessary to rate the knee disability.  First, the examiner reported that the Veteran was unable to do any repetitive testing of the left knee due to pain, but then reported that additional functional loss with repetitive use over time was the same as the initial range of motion.  Thus, clarification was needed.  Second, the examiner reported that the Veteran did not have a semilunar cartilage condition, yet MRI findings showed myxoid degeneration of the menisci.  

As a result, the Veteran was provided with an additional VA examination in July 2017.  There, the Veteran did not report flare-ups of the left knee.  He did not report any functional loss or impairment of the joint.  There was also no objective evidence of crepitus.  His left knee range of motion showed a forward flexion of 95 degrees and extension of 0 degrees.  After repetitive use testing, his forward flexion was found to be reduced to 85 degrees but he retained full extension to 0 degrees.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint.  The examiner found that pain, weakness, fatigability or incoordination did significantly limit functional ability with repeated use over a period of time.  A muscle strength test revealed no reduction in muscle strength and no muscle atrophy.  There was no evidence of ankylosis, recurrent instability, recurrent subluxation, or recurrent effusion.  The examiner noted the Veteran's history of meniscectomy with residual signs of the procedure, such as pain and decreased range of motion.  The examiner also acknowledged the Veteran's MRI records and functional impact on his ability to sit, stand, walk, and lift.  In clarifying the Veteran's meniscal condition, he highlighted the Veteran's MRI results showing myxoid degenerative meniscal tear and that relates to degenerative arthritis over time.  He also highlighted a July 2013 record that only noted degenerative change and a physician's note, not recommending a knee replacement.  

Upon evaluation of the evidence of record, the Board notes that the Veteran has already be granted the maximum rating under Diagnostic Code 5263 for light genu recurvatum.  Therefore, the Board will now determine if the Veteran is entitled to a higher rating under other applicable Diagnostic Codes.  

Diagnostic Code 5256 is not applicable because the evidence does not show ankylosis of the either knee.  There is no allegation to the contrary.  Diagnostic Code 5262 is not applicable for either knee because the Veteran's knees do not involve the impairment of the tibia or the fibula.  There is no allegation to the contrary.  There is no evidence of nonunion or malunion of the knee or ankle.  There is no allegation to the contrary.  Furthermore, without showing of recurrent subluxation or lateral instability, a disability rating under Diagnostic Code 5257 is not warranted.  There is no allegation to the contrary.  In fact stability testing has consistently been normal throughout the course of the Veteran's appeal.  

The Board acknowledges that the Veteran underwent an arthroscopy in 2015 and will now consider whether a separate compensable rating is warranted based on limitation of motion.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic
codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of
painful motion.

With any form of arthritis, painful motion is an important factor of disability,
the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The collective medical record overall indicates that the Veteran suffers from bilateral knee osteoarthritis.  Evidence also indicates mild degenerative joint disease of the left knee.  However, as noted, arthritis is rated based on limitation of motion, and the Veteran is currently receiving a 10 percent rating based on limitation of motion effectively as genu recurvatum is hyper extension.

The Board must also look to see whether a rating in excess of 10 percent is warranted based on limitation of motion.

Under 5260, a rating of 10 percent is warranted when the range of motion of a knee is functionally limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees, and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  Here, the Veteran's forward flexion was never less than 85 degrees, as reflected in is July 2017 VA examination.  As such, a compensable rating is not warranted based on limitation of flexion.  

Under Diagnostic Code 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees, and a 20 percent disability rating is assigned when extension is limited to 15 degrees.  A 30 percent disability rating is assigned when extension is limited to 20 degrees, and a 40 percent disability rating is assigned when extension is limited to 30 degrees.  Finally, a 50 percent disability rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, a separate rating under diagnostic Code 5261 is not warranted in this cases because at no point during the appeal did the Veteran demonstrate limited extension at a compensable level (i.e. to 10 degrees or more) in his left knee.  

Of note, the rating for genu recurvatum is essentially a rating for hyper extension, and thus contemplates similar findings to Diagnostic Code 5261.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the Veteran's range of motion was most limited in his July 2017 VA examination when flexion was limited to 95 degrees.  It was reduced to 85 degrees after a repetitive motion test.  The examiner found that the reported pain and weakness significantly limit functional ability with repeated use over time.  However, it was not specifically found that the Veteran's flexion was functionally limited to 45 degrees or less or that the extension was functionally limited to 10 degrees or more.  The Veteran has consistently shown pain in his left knee.  But pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  As discussed here, the Veteran's pain limited his range of motion and did functionally limited the range of motion.  However, it was not limited to a level that would support the assignment of a higher rating.  While the Board notes that the Veteran experiences weakness that limits functionality, the Veteran has already been compensated at a maximum rating of 10 percent under Diagnostic Code 5263 for objective weakness and insecurity in weight bearing.  

Under Diagnostic Code 5259, a disability rating of 10 percent is assigned for manifestations symptomatic of the removal of semilunar cartilage, and, under Diagnostic Code 5258, a disability rating of 20 percent is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259.  

In May 2010, the Veteran's VA treatment records noted cartilage thinning in his left knee.  By May 2015, the Veteran was found to have degeneration of his meniscus.  While the August 2015 VA examiner erroneously reported no meniscal condition, the May 2017 VA examiner clarified the degenerative meniscal tear.  First, it has not been shown that his meniscus was removed.  As such, Diagnostic Code 5259 is not applicable.  

A separate disability rating is not warranted under Diagnostic Code 5258.  While the Board notes current pain and inconsistent reporting of effusion, medical reports failed to show frequent episodes of "locking" of the left knee as a result of a dislocated semilunar cartilage.  

Finally, the Board notes that in June 2015, the Veteran contends that he is entitled to a 100 percent disability rating due to his June 2015 arthroscopy and rehabilitation.  However, the Veteran's claims file lacks the evidence to support this claim.  As discussed above in the VCAA section, the Veteran has not provided the requisite authorization necessary to enable VA to assist him by obtaining the necessary evidence.  

In his June 2015 statement, the Veteran indicated that the procedure was conducted by a private clinic, referred by VA.  When the private records were retrieved from North Oaks Health, it did not show documentation relating to the arthroscopy or his rehabilitation.  VA treatment records show that in May 2015, the Veteran was scheduled for an arthroscopy on June 4, 2015.  However, further information on the procedure itself or the rehabilitation notes are absent from the claims file.  Medical records from the New Orleans VA medical center show continuing pain of the left knee, but do not document any surgery performed at a VA facility or VA-contracted provider.  Nothing in the claims file demonstrates hospital treatment for the procedure, the period of convalescence, or time absent from employment due to the procedure.  Due to these reasons, a temporary total disability rating for convalescence is not considered at this time.  

The Board acknowledges the Veteran's concerns that he voiced throughout the course of his appeal.  VA's Diagnostic Codes are an effort to evaluate the functional impairment caused by his left knee disability.  As such, the initial injury is not critical, as the focus is on the residual symptomatology caused by the injury during the course of the appeal.  The rating schedule focuses on limitation of motion, stability, and meniscus impacts.  Here, the provided examinations provided the relevant information which unfortunately did not allow for an increased rating at this time. 	







(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for status post arthroscopy of the left knee, with slight genu recurvatum, currently rated at 10 percent disabling, is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


